COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:         Melanee Dagnes v. Oxford Place Apartments

Appellate case number:       01-18-00820-CV

Trial court case number:     1115018

Trial court:                 County Civil Court at Law No. 2 of Harris County

        Appellant, Melanee Dagnes, filed a pro se notice of appeal on September 11, 2018,
in the trial court from the August 28, 2018 final judgment in this forcible detainer/eviction
action. On September 17, 2018, the court reporter had filed an info sheet in this Court
stating that there was a reporter’s record taken and appellant was appealing as indigent, but
that no request had been made. On September 20, 2018, the county clerk filed a clerk’s
record containing appellant’s Statement of Inability to Afford Payment of Court Costs or
an Appeal Bond (“Statement”), filed on August 8, 2018, but no court’s order denying it.
        Rule of Appellate Procedure 20.1 provides that a party who files such a Statement
in the trial court “is not required to pay costs in the appellate court unless the trial court
overruled the party’s claim of indigence in an order that complies with Texas Rule of Civil
Procedure 145.” TEX. R. APP. P. 20.1(b)(1). Because appellant’s indigence claim was not
overruled by the trial court, appellant is not required to pay appellate costs. See id.
        Accordingly, the Clerk of this Court is directed to mark appellant indigent in this
Court’s records and allowed to proceed without advance payment of the appellate filing,
clerk’s, and reporter’s record fees. Thus, the Court ORDERS the court reporter to file the
reporter’s record within 30 days of this Order, at no cost to appellant.
        Finally, because appellant is proceeding pro se, the Court ORDERS the county
clerk to mail the clerk’s record and reporter’s record to the appellant, at no cost to appellant,
within 35 days of the date of this order, and shall certify the delivery date within 45 days
of the date of this order.

      It is so ORDERED.
Judge’s signature: /s/ Evelyn V. Keyes
                    Acting individually             Acting for the Court
Date: October 2, 2018